          CASE 0:19-cv-02037-DSD-HB Doc. 7 Filed 09/24/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                       COURT FILE NO.: 0:19-cv-2037 DSD/HB


 The Barry Law Office, Ltd, on behalf of
 itself and all others similarly situated,
                                                        NOTICE OF DISMISSAL
               Plaintiff,
 v.

 Ark Financial LLC,

               Defendant.


       Plaintiff, by and through his counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),

hereby give notice of dismissal, with prejudice, of his complaint against Defendant. This

dismissal terminates the action.



Dated this 24th day of September, 2019.
                                                  By: s/Thomas J. Lyons Jr.

                                                  Thomas J. Lyons, Jr., Esq.
                                                  Attorney I.D. #: 0249646
                                                  CONSUMER JUSTICE CENTER, P.A.
                                                  367 Commerce Court
                                                  Vadnais Heights, MN 55127
                                                  Telephone: (651) 770-9707
                                                  Facsimile: (651) 704-0907
                                                  Email: tommy@consumerjusticecenter.com

                                                  ATTORNEY FOR PLAINTIFF




                                             1
